Title: To Thomas Jefferson from William Duane, 12 January 1808
From: Duane, William
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Phila. Jan 12, 1808
                  
                  There may or may not be something in the matter enclosed—if there is anything useful perhaps it may be obtained better without than with an advertisement—as the subject appears to me to be of very great importance—
                  Tho’ I think the Dictionary Telegraph—with signs by numbers referring to the Word in the Dicty the most perfect system that can be devised—With the utmost respect
                  
                     Wm Duane 
                     
                  
               